Exhibit 10.39



--------------------------------------------------------------------------------





SEPARATION AND RELEASE AGREEMENT


This SEPARATION AND RELEASE AGREEMENT (“Release”) is entered into by and between
Chicago Bridge & Iron Company (Delaware) and its parent and affiliate companies
(the “Company”), and Luke V. Scorsone (“Retiree”).


RECITALS


WHEREAS, Retiree is signatory to certain Long Term Incentive Plan Agreements and
Acknowledgments (the “LTIP Agreements”) relating to Retiree’s participation in
the Company’s 2008 Long-Term Incentive Plan, as amended (the “LTIP”); and




WHEREAS, Retiree has notified the Company that Retiree would like to retire from
the Company, effective October 18, 2017 (the “Retirement Date”);


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and Retiree agree as follows:


1)
Consideration for Release.



a)
As soon as practicable (not more than 30 days) after the Effective Date (as
defined in Section 5(d) of this Release), the Company will make a lump sum cash
payment to Retiree in the amount of $232,080.00, less all applicable
withholdings. This payment was determined by reference to the prorated
forecasted award for Retiree under the Company’s Incentive Compensation Program
for 2017, but is not an amount earned or otherwise payable under that program
and is in addition to anything of value to which Retiree is otherwise entitled.



b)
Subject to the terms and conditions of this Agreement, the Committee (as defined
in the Plan) has amended each of the LTIP Agreements relating to grants made to
Retiree on or after February 18, 2015, such that, as of the Effective Date,
Retiree shall be deemed to have met the age and service conditions necessary for
Retirement within the meaning of the LTIP and the LTIP Agreements. Retiree
understands and agrees that this action by the Committee to amend the LTIP
Agreements is in addition to anything of value to which Retiree is otherwise
entitled. Accordingly, the Company agrees and acknowledges that, on the
Effective Date, the Company shall consider Retiree’s departure from the Company
to be a Retirement as defined by Retiree’s LTIP Agreements, including those
amended by this Release, and Section 2.34 of the LTIP with respect to all
outstanding grants of Options, Restricted Stock Units and Performance Shares
previously awarded in the LTIP Agreements, including any such grants made to
Retiree on or after February 18, 2015; provided, however, that the Company will
not deem Retiree’s departure a Retirement if Retiree does not strictly




--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------




adhere to the post-employment restrictions included in the definition of
Retirement as set forth in the Agreements . In addition, as of the Retirement
Date, Retiree’s salary will cease, and any entitlement he has or might have
under a Company-provided benefit plan, program, contract or practice will
terminate, except as otherwise expressly provided by the terms of the applicable
plan or program, as required by law or as otherwise described below. Retiree
understands that the LTIP awards otherwise remain subject to the terms and
conditions of the LTIP and the LTIP Agreements, including the requirements
regarding a 6-month payment delay for vested restricted stock units granted on
February 20, 2014.


2)
Release.



a)
Retiree, on behalf of himself, his heirs, executors, administrators, successors
and assigns, hereby irrevocably and unconditionally releases the Company and its
parents, subsidiaries, divisions and Affiliates, together with their respective
current and former owners, assigns, agents, Supervisory Board members,
directors, partners, officers, employees, attorneys and representatives and any
of their predecessors and successors and each of their estates, heirs and
assigns (all both individually and in their official capacities, and
collectively, the “Company Releasees”) from any and all complaints, claims,
liabilities, obligations, promises, agreements, causes of action, rights, costs,
losses, debts and expenses of any nature whatsoever, known or unknown, which
Retiree or his heirs, executors, administrators, successors or assigns ever had,
now have or hereafter can, will or may have (either directly, indirectly,
derivatively or in any other representative capacity) by reason of any matter,
fact or cause whatsoever against the Company or any of the other Company
Releasees from the commencement of employment with the Company Releasees to the
close of business on the date of retirement, except those claims which cannot be
released as a matter of law or as arise under this Agreement. This release
includes all claims arising out of, or relating to, Retiree’s employment with or
retirement from employment with the Company Releasees, including but not limited
to, any and all claims pursuant to Title VII of the Civil Rights Act of 1964, 42
U.S.C. §2000e, et seq., as amended by the Civil Rights Act of 1991; the Civil
Rights Act of 1866, 42 U.S.C. §§1981 and 1985; Retiree Retirement Income
Security Act of 1974, as amended, 29 U.S.C. §621, et seq.; the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §12101, et seq.; the Age
Discrimination in Employment Act of 1967, 29 U.S.C.§621, et seq., as amended by
the Older Workers Benefit Protection Act of 1990 (the “ADEA”); the Family and
Medical Leave Act of 1993, 29 U.S.C. §2601, et seq., as amended; the Fair Labor
Standards Act, 42 U.S.C. §201, et seq., including the Wage and Hour Law relating
to payment of wages and overtime; the Worker Adjustment and Retraining
Notification Act; the Uniformed Services Employment and Reemployment Rights Act
of 1994, as amended; the Sarbanes-Oxley Act, as amended, the Genetic Information
Nondiscrimination Act of 2008; Chapter 21 of the Texas Labor Code (also known as
the “Texas Commission on Human Rights Act”); Section 451 of the Texas Labor
Code; the Texas Payday Law (Chapter 61 of the Texas Labor Code); any other
claims under the Texas Labor Code, Texas disability discrimination law (Tex.
Hum. Res. Code §§ 121.001 et seq.), the Texas Communicable Diseases Law (Tex.
Health & Safety Code §§ 81.101 et seq.), the Texas and Health and Safety Code,
the Texas Civil Practice and Remedies Code (including any claim for attorneys’
fees under Chapter 38 of the Texas Civil Practice and Remedies




--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------




Code), and/or the Texas Occupations Code; and all other federal, state or local
laws or regulations. This Release also includes, but is not limited to, a
release of any claims for breach of contract, tortious, negligent and any other
wrongful conduct, mental pain and anguish, impairment of economic opportunities,
unlawful interference with employment rights, defamation, intentional or
negligent infliction of emotional distress, fraud, misrepresentation, wrongful
termination, retaliation, wrongful discharge in violation of public policy,
breach of any express or implied covenant of good faith and fair dealing, bad
faith, unpaid hours worked, overtime pay, vacation pay, punitive damages,
compensatory damages, back pay, reinstatement, front pay, liquidated damages,
unpaid bonuses or incentive compensation, unfulfilled tax preparation services,
unpaid/un-provided perquisites, injunctive and other equitable relief, costs or
attorneys’ fees, based on or arising from or in any way relating to Retiree’s
employment with the Company Releasees and/or Retiree’s retirement from
employment with the Company Releasees. Retiree is not waiving any rights or
claims that may arise after this Release is effective under the ADEA, any
Company ERISA plan, or otherwise. To the extent the approval of a court or
administrative agency is required to waive any of the aforementioned causes of
action, Retiree agrees to obtain such approval, if and when needed, and not to
pursue any such causes of action.


THE PRECEDING PARAGRAPH MEANS THAT UPON THE EFFECTIVE DATE, RETIREE WILL HAVE
WAIVED ANY RIGHT RETIREE MAY HAVE TO BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM OR
DEFENSE AGAINST THE COMPANY BASED ON ANY ACTIONS TAKEN BY THE COMPANY RELATED TO
THE SUBJECT MATTER OF THIS RELEASE UP TO THE DATE THIS RELEASE BECOMES
EFFECTIVE.


b)
Retiree represents that he has not initiated any lawsuit or administrative
charge of discrimination against the Company with any federal, state or local
court or administrative agency. Retiree understands that nothing contained in
this Release limits Retiree’s right, if permitted by law, to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission, or any other federal, state, or local
government agency or commission (“Government Agencies”). Retiree further
understands that this Release does not limit Retiree’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agencies, including providing
documents or other information, without notice to the Company. Retiree
understands that he has waived and released any and all claims for money damages
and equitable relief that Retiree may recover from the Company pursuant to the
filing or prosecution of any administrative charge against the Company by
Retiree, or any resulting civil proceeding or lawsuit brought on Retiree’s
behalf for the recovery of such relief, and which arises out of the matters that
are and may be released or waived by this Agreement. Although Retiree waives all
rights to recover any damages for the claims related to his employment released
herein, this Release does not limit Retiree’s right to receive an award for
information provided to any Government Agency.






--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------




c)
If Retiree is subpoenaed or otherwise compelled to testify in connection with
any matter relating to the Company, he shall immediately notify the Company’s
Chief Legal Officer. Nothing in this Agreement is intended to preclude Retiree
from truthfully responding to inquiries pursuant to a subpoena in connection
with any lawsuit or administrative proceeding, or prohibit Retiree from
initiating communications directly with, or responding to any inquiry from, or
providing testimony before, any state or federal authority, or from any other
cooperation with any government agency. Retiree is not required to notify the
Company if Retiree has made such disclosures, or to secure the Company’s
permission to do so.



3)
Mutual Indemnification



The Company shall indemnify Retiree and hold him harmless from any cost, expense
or liability arising out of or relating to any acts or omissions made by him as
an employee, officer or director of the Company to the extent required by the
Company’s Certificate of Incorporation and Bylaws, the Articles of Association
of Chicago Bridge & Iron Company N.V., and any other written policies or
agreements covering Retiree regarding indemnification protection, including any
applicable director and officer liability coverage maintained by the Company or
its affiliates (together, the “Indemnification Documents”), to the extent not
related to acts of intentional misconduct and not prohibited by applicable law. 


Retiree agrees to reimburse, indemnify, defend and hold Company harmless for any
claims or suits, costs or liabilities asserted against the Company due to
actions Retiree took while working for the Company to the extent resulting from
his intentional misconduct or violation of applicable law.


4)
Obligations of Retiree.



a)
Confidentiality. During Retiree’s employment, Retiree had access to certain
information concerning the Company that is confidential and proprietary and
constitutes valuable and unique property of the Company (hereinafter referred to
as “Confidential Information”). Confidential Information shall include, without
limitation, the Company’s plans; current and future strategies, potential
acquisitions and divestitures; costs; prices; client lists; pricing policies;
financial and tax information; the names of and pertinent information regarding
suppliers; computer programs; policies and procedures; training and recruiting
procedures; accounting procedures; the status and content of the Company’s
contracts with its suppliers or clients; and inventions, products, methods and
manufacturing techniques at any time used, developed, or investigated by the
Company. Retiree agrees that he will not, at any time following his retirement
from the Company, disclose to others, use, copy or permit to be copied any
Confidential Information (whether or not developed by Retiree) without the prior
written consent of the Company. Retiree further agrees to continue to maintain
in confidence any confidential information of third parties received as a result
of Retiree’s employment and duties with the Company.






--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------




b)
Return of Company Property. Retiree represents and agrees that Retiree has
returned to the Company all property of the Company, including, but not limited
to, documents, contracts, agreements, plans, succession plans, staffing plans,
Retiree information, photographs, books, notes, reports, files, memoranda,
records and software, cloud software accounts containing property of the Company
or data relating to the Company, desktops/laptops, tablets, flash drives, hard
drives and other computer equipment, credit cards, cardkey passes, door and file
keys, computer access codes or disks and instructional manuals, and other
physical or electronic property that Retiree received and/or prepared or helped
prepare in connection with Retiree’s employment with the Company, and that
Retiree has not retained any copies, duplicates, reproductions or excerpts
thereof.



c)
Agreements Concerning Retirement. In the event that Retiree is determined not to
have satisfied and complied with all of the post-employment requirements under
the definition of “Retirement” within the meaning of the LTIP Agreements or this
Release, the following shall occur:



(i)
Notwithstanding any provision to the contrary in any agreement or plan, Retiree
shall be obligated to forfeit to the Company any Restricted Stock that vested on
an accelerated basis as a result of Retiree’s representation of Retirement to
Company. In the event Retiree no longer owns said Restricted Stock, then Retiree
shall be obligated to pay to the Company the cash equivalent of the Restricted
Stock based on the closing price of Company stock on the accelerated vesting
date immediately upon demand;



(ii)
Notwithstanding any provision to the contrary in any agreement or plan, Retiree
shall: (a) forfeit any Performance Shares that vested since the Effective Date;
(b) if the Performance Shares are already vested and sold, pay to the Company
the cash equivalent based on the closing price of Company stock on the vesting
date immediately upon demand; and (c) forfeit any right to vest any Performance
Shares/Units not already vested; and



(iii)
Notwithstanding any provision to the contrary in any agreement or plan, Retiree
shall be obligated to forfeit to the Company any Options that vested following
Retiree’s termination of employment as a result of Retiree’s representation of
Retirement to Company. In the event Retiree has already sold said Options, then
Retiree shall be obligated to pay to the Company the cash equivalent of any gain
above the Option Price Retiree earned on the sale of said Options immediately
upon demand.



d)
Non-Solicitation. For a period of 2 years following the Effective Date, Retiree
shall not, either on Retiree’s own behalf or on behalf of any person or entity
(either directly or indirectly via a corporate recruiter, headhunter or any
other individual or entity) attempt to induce or otherwise entice any other
Retiree of the Company to leave the employment of the Company. Retiree agrees
that he will not, either individually or on behalf of any person or entity, (i)
attempt to hire or hire any of the employees of the Company during this period
or (ii)




--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------




otherwise initiate communications with the employees of the Company concerning
any such employee ceasing employment with the Company during this period.


e)
Cooperation.



i)
Services. Retiree agrees to cooperate upon the reasonable, written request of
the Company, by making himself reasonably available to provide information that
may, in the exclusive discretion of the Company or its attorneys, assist or be
relevant to the Company’s legal proceedings including specifically, but not
exclusively, depositions, meetings in advance of depositions, meetings in
advance of giving a statement in a government investigation, and the giving of a
statement in a government investigation, meetings in advance of trial or
hearing, and trial or hearing, relating to or arising from the business, actions
against Retiree related to his prior employment with the Company, acts or
claimed omissions of the Company or any of its affiliates (the “Services”).
Furthermore, Retiree agrees that Retiree shall testify fully and truthfully in
any civil, criminal or administrative investigation proceeding unless Retiree
elects to invoke a Fifth Amendment privilege against self-incrimination.



ii)
Independent Contractor Status. The Company and Retiree expressly agree and
understand that Retiree will perform the Services as an independent contractor
and nothing in this Release nor the Services rendered hereunder is meant, or
shall be construed in any way or manner, to create between Retiree and the
Company a relationship of employer and employee, principal and agent, partners
or any other relationship other than that of independent parties contracting
with each other solely for the purpose of carrying out the Services.
Accordingly, Retiree acknowledges and agrees that he shall not be entitled to
any compensation or benefits provided by the Company to its employees in
connection with carrying out the Services. In addition, Retiree shall have sole
and exclusive responsibility for the payment of all federal, state and local
income taxes with respect to any compensation provided by the Company hereunder
for the Services. Retiree further agrees that Retiree is not an agent of the
Company and is not authorized and shall not have the power or authority to bind
Company or incur any liability or obligation, or act on behalf of Company
following the Retirement Date. Retiree and the Company do not intend for the
Services to exceed 20% of the average level of services Retiree provided to the
Company during the 36-month period prior to Retiree’s retirement, and
consequently it is intended that Retiree will have a “separation from service”
with the Company within the meaning of Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”), as of October 18, 2017, regardless of the
commitment to provide the Services under this Release.



iii)
Compensation For Services.



(1)
Amount. In consideration for the Services, the Company shall pay Retiree a fee
based on the number of documented hours of service rendered by Retiree for the
Services at the hourly rate of $335. In no event shall Retiree receive hourly
fees for time spent travelling for the Services.




--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------






(2)
Payment Terms. Within 10 business days after the close of each calendar month in
which Retiree provide Services, Retiree shall submit to the Company a monthly
service report that summarizes Retiree’s time and activities for the month in
rendering the Services. The Company shall then have 10 business days to request
any clarifications or additional information about the Services. Once the
monthly service report is approved, the Company shall pay Retiree all amounts
due for Services rendered in a calendar month no later than the end of the
following calendar month.



(3)
Reimbursement for Expenses. The Company shall timely reimburse Retiree for
reasonable business expenses incurred in connection with the Services in
accordance with the Company’s then-current policies for independent contractors
as soon as practicable after all required documentation has been timely
furnished by Retiree, generally no later than 30 days following the date such
documentation has been furnished (but in no event later than the last day of the
year following the year in which the expense was incurred).



(4)
Travel. The Company may choose to provide Retiree with transportation or
accommodations for the Services provided at its own direct cost to the
transportation or accommodation provider, which may include travel on the
Company’s aircraft.





5)
Acknowledgments.



a)
Retiree has been advised in writing by the Company to consult with an attorney
before executing this Release.



b)
Retiree has carefully read the contents of this Release and understands its
contents. Retiree is executing this Release voluntarily, knowingly, and without
any duress or coercion.



c)
Retiree has been extended a period of twenty-one (21) days, commencing October
19, 2017, within which to consider this Release and this has afforded Retiree
ample opportunity to consult with financial and legal advisors prior to
executing this Release. In the event Retiree decided to execute this Release
prior to the expiration of the twenty-one (21) day period after presentment of
this Release to Retiree, Retiree hereby certifies and represents that Retiree’s
decision to accept such shortening of time is knowing and voluntary and is not
induced by the Company through fraud, misrepresentation, or a threat to withdraw
or alter the offer prior to the expiration of the twenty-one (21) day period.
Should Retiree sign this Release before the expiration of the twenty-one (21)
day period, the Company may expedite the processing of the consideration
provided in exchange for this Release.



d)
Retiree understands that for a period of seven (7) days following Retiree’s
execution of this Release, Retiree may revoke the Release by notifying the
Company’s Chief Legal Officer, in writing, of Retiree’s desire to do so.
Provided that Retiree does not revoke this Release this Release shall become
effective on the eighth (8th) calendar day after the date on which




--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------




Retiree signs this Release (the “Effective Date”). In the event of a timely
revocation by Retiree, this Release will be deemed null and void and the Company
will have no obligations hereunder.


e)
Any consideration received pursuant hereto is subject to applicable taxes.
Retiree acknowledges and agrees that the Company has made no representations
regarding the tax consequences of any consideration received by Retiree, and
Retiree further acknowledges and agrees that Retiree is solely liable and
responsible, and will indemnify the Company and hold it harmless, for any
consideration that may be deemed subject to withholding tax which were not
withheld from these amounts.



6)
General Provisions.



a)
Effective as of the Retirement Date, Retiree resigns from his position as an
employee of the Company, from any and all officer or director positions of the
Company, and from any committee, trustee or fiduciary position with respect to
any employee benefit plan to which Retiree has been appointed by reason of his
employment with the Company.



b)
This Release, together with the LTIP and LTIP Agreements, sets forth the entire
agreement between the parties hereto and supersedes any and all prior agreements
or understandings, written or oral, between the parties pertaining to the
subject matter of this Release, except as otherwise expressly stated herein.
This Release expresses the full terms upon which the Company and Retiree
conclude the employment relationship. There are no other representations or
terms relating to the employment relationship, the conclusion of that
relationship, or any pay, benefits or perquisites to which Retiree might
otherwise be entitled other than those set forth in writing in this Release.
Retiree hereby represents and acknowledges that in executing this Release,
except as otherwise set forth herein, Retiree does not rely and has not relied
upon any representations or statements made by any of the parties, agents,
attorneys, Retirees, or representatives with regard to the subject matter, basis
or effect of this Release.



c)
The provisions of this Release shall be deemed severable. Thus, in the event
that any provision (or portion thereof) of this Release should be held to be
void, voidable, or unenforceable, the remaining portions shall remain in full
force and effect.



d)
Governing Law and Dispute Resolution.



i)
This Release shall be construed and enforced according to the laws of the State
of Texas without regard to its conflict of law rules.



ii)
Retiree and the Company agree that any dispute regarding the terms of this
Release and/or the validity of this Release and its addenda, if any, shall be
resolved through arbitration. Retiree and the Company hereby expressly
acknowledge that Retiree’s position in the Company had, and the Company’s
business have, a substantial impact on interstate




--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------




commerce and that Retiree’s involvement with the Company and the Company’s
business had a national and international territorial scope commercially.


(1)
Any arbitration-related matter or arbitration proceeding of a dispute regarding
the covenants herein and/or the validity of this Release and its addenda, shall
be governed, heard, and decided under the provisions and the authority of the
Federal Arbitration Act, 9 U.S.C.A. §1, et seq., and shall be submitted for
arbitration to the office of the American Arbitration Association (“AAA”) in
Houston, Texas, on demand of either Party.



(2)
Such arbitration proceedings shall be conducted in The Woodlands, Texas, and
shall be conducted in accordance with the then-current Employment Arbitration
Rules and Mediation Procedures of the AAA, with the exception that (i) Retiree
expressly waives the right to request interim measures or injunctive relief from
a judicial authority. Retiree acknowledges that the Company alone retains the
right to seek injunctive relief from a judicial authority based on the nature of
this Release; and (ii) the resolution of any dispute via this mechanism shall be
before a single arbitrator. Each Party shall have the right to be represented by
counsel or other designated representatives. The Parties shall negotiate in good
faith to appoint a mutually acceptable arbitrator; provided, however, that, in
the event that the Parties are unable to agree upon an arbitrator within 30 days
after the commencement of the arbitration proceedings, the AAA shall appoint the
arbitrator.



(3)
The arbitrator shall have the right to award or include in his or her award any
relief that he or she deems proper under the circumstances, including, without
limitation, all types of relief that could be awarded by a court of law, such as
money damages (with interest on unpaid amounts from date due), specific
performance and injunctive relief. The arbitrator shall issue a written opinion
explaining the reasons for his or her decision and award. The award and decision
of the arbitrator shall be conclusive and binding upon both Parties, and
judgment upon the award may be entered in any court of competent jurisdiction.
The Parties acknowledge and agree that any arbitration award may be enforced
against either or both of them in a court of competent jurisdiction, and each
waives any right to contest the validity or enforceability of such award. The
Parties further agree to be bound by the provisions of any statute of
limitations that would be otherwise applicable to the controversy, dispute, or
claim that is the subject of any arbitration proceeding initiated hereunder.
Without limiting the foregoing, the Parties shall be entitled in any such
arbitration proceeding to the entry of an order by a court of competent
jurisdiction pursuant to a decision of the arbitrator for specific performance
of any of the requirements of this Release.



(4)
The provisions of this Section shall survive and continue in full force and
effect subsequent to and notwithstanding expiration or termination of this
Agreement for any reason. The Company and Retiree shall be equally responsible
for the payment of the arbitration fees, including those of the arbitrator. The
arbitrator shall have the




--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------




right to award reasonable attorney's fees and costs to the prevailing Party.
Retiree and the Company acknowledge and agree that any and all rights they may
have to resolve their claims by a jury trial are hereby expressly waived. The
provisions of this Section do not preclude Retiree from filing a complaint with
any federal, state, or other governmental administrative agency, if applicable


e)
Retiree and the Company will neither make nor authorize any public statement to
be made to any third party disparaging, defaming or criticizing the other in
their business interests, conduct and/or affairs. The Company shall make
reasonable efforts to cause its officers or any member of Board of Directors to
comply with this requirement.



f)
Any waiver, alteration, amendment or modification of any of the terms of this
Release shall be valid only if made in writing and signed by the parties hereto;
provided, however, that any such waiver, alteration, amendment, or modification
is consented to on the Company’s behalf by a properly authorized corporate
officer of the Company. No waiver by the Company of its rights hereunder shall
be deemed to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.



g)
The headings contained in this Release are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Release. The
recital(s) set forth herein are expressly made a part of this Release.



h)
This Release may be executed in two or more counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument. The execution of this Release may be by actual or scanned
signature.



i)
This Release was jointly prepared by the Company and Retiree, and any
uncertainty or ambiguity existing in it shall not be interpreted against any
party as the primary drafter of this Release. The language of all parts of this
Release shall in all cases be construed as a whole, according to its meaning and
not strictly for or against any of the parties.



j)
The Company and Retiree shall promptly execute, acknowledge and deliver any
additional document or agreement that the other party reasonably believes is
necessary to carry out the purpose or effect of this Release.



k)
Retiree may not assign any of his rights or delegate any of his duties under
this Release. The rights and obligations of the Company shall inure to the
benefit of the Company’s successors and assigns by merger, acquisition or other
transaction.



l)
The Release is intended to comply, to the extent applicable, with the provisions
of Section 409A and shall, to the extent practicable, be construed in accordance
with Section 409A. For purposes of the Release, each amount to be paid or
benefit to be provided will be construed as a separate identified payment for
purposes of Section 409A, and any payments that are due within the “short term
deferral period” as defined in Section 409A will not be




--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------




treated as deferred compensation unless applicable law requires otherwise.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or additional taxes under
Section 409A, amounts reimbursable to Retiree under the Release shall be paid to
Retiree on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Retiree) during any one year may not effect amounts
reimbursable or provided in any subsequent year. The Company makes no
representations or warranties that the payments provided under the Release or
any other agreement comply with, or are exempt from, Section 409A, and in no
event shall the Company be liable for any portion of any taxes, penalties,
interest, or other expenses that may be incurred by Retiree on account of
Section 409A.


* * *



--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have executed this Release as of the dates
indicated below.


Chicago Bridge & Iron Company (Delaware)






/s/ Kirsten B.
David____________________________________    10/25/17_______________
By:    Kirsten B. David                Date
Title:    EVP and Chief Legal Officer








Retiree






/s/ Luke V.
Scorsone____________________________________    10/24/17________________
Luke V. Scorsone                    Date



--------------------------------------------------------------------------------

12